            Case 1:20-cv-00231-JD Document 1 Filed 02/12/20 Page 1 of 3



                            THE UNITED STATES OF AMERICA
                             DISTRICT OF NEW HAMPSHIRE


GANZ LAW OFFICE,             *
A General Partnership        *
                             *
v.                           *
                             *                              COMPLAINT
THE UNITED STATES OF AMERICA *
DEPARTMENT OF THE TREASURY *
                             *

       NOW COMES Mary Keohan Ganz, General Partner of Ganz Law Office (hereinafter referred

to as "Plaintiff"), and complains against The United States of America Department of the Treasury

(hereinafter referred to as "Defendant") as follows:

       1.      The Plaintiff is a general partnership with its principal place of business at 779

Lafayette Road, Seabrook, New Hampshire 03874.

       2.      The Defendant is a lawful department of the United States Government with a

principal place of business at 1111 Constitution Avenue, NW, Washington, D.C. 20224.


                                VENUE AND JURISDICTION

       3.      This Court has subject matter jurisdiction because the claim arises under 26 USC

§7422 and federal questions under 26 USC §6321,§6603 and 6511. The Plaintiff seeks the return

of payment made to the Internal Revenue Service under protest.

       4.      The venue is properly vested in this Court pursuant to 28 USC §1391 as the Plaintiff

has a principal place of business in New Hampshire.




                                                 1
            Case 1:20-cv-00231-JD Document 1 Filed 02/12/20 Page 2 of 3



                      FACTUAL ALLEGATIONS AND BACKGROUND

       5.       The Plaintiff is a general partnership operating a two-person law firm in Seabrook,

New Hampshire.

       6.       On or about March 11, 2019 the Plaintiff received a Notice of intent to seize ("levy")

your property or rights to property claiming $3,243.24 was due and owing. A true copy of said letter

is attached hereto as Exhibit A.

       7.       While the Plaintiff knew that it had timely filed for an extension of its partnership

return for 2017, to avoid any embarrassment, it remitted the sum of $3,243.24 by letter dated March

20, 2019 under protest to the Internal Revenue Service. A true copy of said letter is attached hereto

as Exhibit B.

       8.       Since first notified by the IRS of the imposition of a late filing penalty, the Plaintiff

has been diligently pursuing the frustrating process of claiming a return of its money including, but

not limited to, numerous telephone calls to the Internal Revenue Service and timely appealing the

issue of denial.

       9.       The Defendant is punishing the Plaintiff by imposing a late penalty filing fee despite

the fact that the Plaintiffs as officers of the court had provided the Defendant with a copy of the

extension filed on several occasions.

       WHEREFORE, Plaintiff prays that this Honorable Court:

       A.       Grant judgment to the Plaintiff;

       B.       Honor that the Defendant return the sum of $3,243.24 to the Plaintiff plus interest

                thereon as allowable by statute/code; and

       C.       For such other further relief as may be fair and just.


                                                   2
                   Case 1:20-cv-00231-JD Document 1 Filed 02/12/20 Page 3 of 3



                                                                                           Respectfully submitted,
                                                                                           GANZ LAW OFFICE

Dated: February 12, 2020                                                                    /s/ Mary Keohan Ganz, Esq.
                                                                                           Mary Keohan Ganz, Esq. NH Bar #893
                                                                                           GANZ LAW OFFICE
                                                                                           PO Box 238
                                                                                           Seabrook NH 03874-0238
                                                                                           (603) 474-2737
                                                                                           maryganz@comcast.net


C:\Users\alang\Google Drive\0 - WORD PERFECT DOCS\Ganz Law Office\IRS Taxes for 2017\2020-02-12 Complaint.wpd




                                                                                   3
